Citation Nr: 0202211	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  99-07 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include post-exertional ventricular tachycardia.  

2.  Entitlement to service connection for a neck disorder.  

3.  Entitlement to service connection for residuals of a 
broken right elbow.  

4.  Entitlement to service connection for bilateral hearing 
loss.  

5.  Entitlement to service connection for weakness in the 
index and middle fingers.  

6.  Entitlement to service connection for a bilateral knee 
disorder.  

7.  Entitlement to service connection for a bilateral ankle 
disorder.  

8.  Entitlement to service connection for shortness of 
breath.  


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1980 to 
December 1988.  He also had three months and twenty-eight 
days of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Jackson, Mississippi, in which the RO determined that new and 
material evidence sufficient to reopen the veteran's claim of 
service connection for a heart disorder, to include post-
exertional ventricular tachycardia had not been received.  
Service connection for a neck disorder, residuals of a broken 
right elbow, bilateral hearing loss, weakness in the index 
and middle fingers, a bilateral knee disorder, a bilateral 
ankle disorder and shortness of breath were denied.  

In a June 2001 decision the Board found that new and material 
evidence sufficient to reopen the veteran's claim of service 
connection for a heart disorder, to include post-exertional 
ventricular tachycardia had been received, thus, the claim 
was reopened.  All of the service-connection issues were 
remanded for examinations and opinions pursuant to 
38 U.S.C.A. § 5103A (West Supp. 2001).  In July 2001 the RO 
wrote the veteran informing him of the new 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  The veteran was to adequately 
identify all private physicians and complete an authorization 
or medical releases.  He did not respond and did not return 
the authorization or medical releases.  

VA examinations were scheduled for November 2001.  However, 
the veteran failed to report for these examinations.  When a 
claimant, fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2001).  Hence the 
veteran's service-connection claims will be decided based on 
the evidence of record.  


FINDINGS OF FACT

1.  There currently is insufficient medical evidence of 
record to reasonably determine the etiology of any heart 
disorder or whether it was related to service.  

2.  The veteran failed to report for the November 2001 VA 
examination.

3.  There is no competent medical evidence of record 
indicating that the veteran currently has a neck disorder, 
residuals of a broken right elbow, a bilateral hearing loss 
disability or any residuals of injuries to the index and 
middle fingers.  

4.  The veteran has not been shown by competent medical 
evidence to currently suffer from a bilateral knee disorder 
or a bilateral ankle disorder, which can be related to his 
periods of active duty.

5.  The veteran has not been shown by competent medical 
evidence to currently suffer from any disability manifested 
by shortness of breath.  

CONCLUSIONS OF LAW

1.  The veteran's failure to report for a VA examination 
requires that his claim for entitlement to service-connection 
for a heart disorder, to include post-exertional ventricular 
tachycardia be denied.  38 U.S.C.A. § 501, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.655 (2001).  

2.  A neck disorder was not incurred in or aggravated by the 
veteran's active duty.  38 U.S.C.A. § 1101, 1131, 5102, 
5103A, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2001).  

3.  Residuals of a broken right elbow were not incurred in or 
aggravated by the veteran's active duty.  38 U.S.C.A. § 1101, 
1131, 5102, 5103A, 5107(b) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2001).

4.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty.  38 U.S.C.A. § 1101, 1131, 
5102, 5103A, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2001).

5.  Weakness in the index and middle fingers was not incurred 
in or aggravated by the veteran's active duty.  38 U.S.C.A. 
§ 1101, 1131, 5102, 5103A, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2001).

6.  A bilateral knee disorder was not incurred in or 
aggravated by the veteran's active duty.  38 U.S.C.A. § 1101, 
1131, 5102, 5103A, 5107(b) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2001).

7.  A bilateral ankle disorder was not incurred in or 
aggravated by the veteran's active duty.  38 U.S.C.A. § 1101, 
1131, 5102, 5103A, 5107(b) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2001).

8.  Shortness of breath was not incurred in or aggravated by 
the veteran's active duty.  38 U.S.C.A. § 1101, 1131, 5102, 
5103A, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001); see also Godfrey v. Brown, 7 Vet. 
App. 398, 406 (1995).  If chronicity of disease or injury in 
service is not shown, or is legitimately questioned, then a 
showing of continuity of symptomatology following service is 
required to support the claim.  When, however, the disease is 
shown as chronic in service, subsequent manifestations of the 
same chronic disease at any later date are service-connected 
unless clearly attributable to intercurrent causes.  38 
C.F.R. § 3.303(b) (2001).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis or an organic disease of the nervous 
system becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2001).  

I.  Heart Disorder / Post-Exertional Ventricular Tachycardia

In a June 2001 decision the Board found that new and material 
evidence sufficient to reopen the veteran's claim of service 
connection for a heart disorder, to include post-exertional 
ventricular tachycardia had been received.  Thus, the claim 
was reopened and remanded pursuant to 38 U.S.C.A. § 5103A 
(West Supp. 2001).  The veteran was to be examined and the 
examiner was to specifically express an opinion as to the 
etiology of any heart disorder.  The examiner was to 
specifically express an opinion as to whether it is at least 
as likely as not that the veteran had any heart disorder 
which was incurred in or aggravated by service.  

Unfortunately, despite the need to obtain a medical opinion 
concerning the etiology of any heart disorder or whether it 
was related to service by having the veteran examined, he 
failed to report for his VA compensation examination that was 
scheduled for November 2001.  He also did not contact VA to 
request that the examination be rescheduled or provide any 
reason, justification or good cause, explaining why he did 
not report for the examination.  The governing VA regulation 
is quite clear in noting that, when a claimant fails to 
report for an examination scheduled in conjunction with a 
reopened claim for a benefit, which was previously, 
disallowed the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2001).  And there simply is no discretion for the Board to 
conclude otherwise.  

II.  Neck Disorder, Residuals of a Broken Right Elbow and 
Bilateral Hearing Loss  

There is no competent evidence of a diagnosis of any neck 
disorder, residuals of a broken right elbow, or bilateral 
hearing loss.  Service medical records show that the 
audiogram findings were normal at the veteran's March 1979 
Report of Medical Examination at enlistment.  He did not 
complain of any hearing problems while on active duty.  The 
veteran sustained a contusion to the right elbow in a 
December 1982 automobile accident.  However, the radiology 
report of the right elbow revealed that no radiographic 
evidence of significant pathology was noted.  The veteran was 
seen for follow-up for a neck injury in the orthopedic clinic 
in December 1986.  The assessment was muscle movement pain.  
A neck disorder, bilateral hearing loss nor residuals of a 
broken right elbow were found at the February 1990 VA 
examination.

Consequently, there is no competent evidence of a diagnosis 
of a neck disorder, residuals of a broken right elbow, or 
bilateral hearing loss.  The only evidence of the existence 
of these disabilities is the veteran's written statements and 
his testimony at the RO hearing.  Because the veteran is a 
layperson with no medical training or expertise, his 
contentions standing alone do not constitute competent 
medical evidence of a current disability.  A lay person can 
certainly attest to observations of symptomatology.  However, 
the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge such as a diagnosis as to the 
cause of the claimed symptoms.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The veteran has not produced any 
medical evidence that would tend to show a presently existing 
neck disorder, residuals of a broken right elbow, or 
bilateral hearing loss.  

The Board notes that attempts were made to obtain competent 
medical evidence showing a presently existing a neck 
disorder, residuals of a broken right elbow, or bilateral 
hearing loss.  However, the veteran did not adequately 
identify all private physicians and complete an authorization 
or medical releases.  He did not respond and did not return 
the authorization or medical releases.  The veteran failed to 
report for the November 2001 VA examination.  He is not 
competent to offer a medical opinion or establish that he has 
a disability due to a disease or injury.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  In the absence of proof of a 
present disability there is no basis on which to grant 
service-connection.  Lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness.  Layno v. Brown, 6 Vet. App. at 469.  However, 
where the claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit, 5 Vet. App. at 93.  
Accordingly, as there is no competent medical evidence 
establishing that the veteran currently has a neck disorder, 
residuals of a broken right elbow, or bilateral hearing loss 
his claims must be denied.  


III.  Index and Middle Finger, Bilateral Knee and Bilateral 
Ankle Disorders and Shortness of Breath  

No defects were noted on the veteran's March 1979 Report of 
Medical Examination at enlistment.  In August 1979 the 
assessment was viral upper respiratory infection.  The 
physical profile record defect listed was resolving 
pneumonia.  

The May 1980 right hand radiology report was negative.  
Examination of the right hand revealed no fractures or 
dislocations.  The September 1980 right hand radiology report 
demonstrated some degenerative changes with calcific 
densities noted along the lateral aspect of the proximal 
phalanx of the second digit.  No evidence of acute fracture 
was noted.  

The February 1982 left hand x-rays showed no fracture.  There 
was no radiographic evidence of significant pathology noted 
in the July 1982 right tibia radiology report.  The October 
1982 right hand radiology report provided that there was no 
radiographic evidence of significant pathology noted.  In 
December 1982 the veteran was involved in an automobile 
accident.  He sustained multiple lacerations.  The radiology 
report of the left lower leg revealed that no radiographic 
evidence of significant pathology was noted.  

The March 1983 bilateral knee radiology report revealed that 
no radiographic evidence of significant pathology was noted.  
The January 1984 right hand x-rays were negative for 
fractures.  The assessment was bruised right hand.  In 
October 1985 the impression was rhinitis with occasional 
nosebleeds.  In November 1985 the assessment was viral 
syndrome.  

In May 1986 the impression was allergic symptoms.  In June 
1986 the assessment was left fifth digit metacarpophalangeal 
joint sprain.  The left hand radiology report revealed that 
no radiographic evidence of significant pathology was noted.  
In September 1986 the assessment was mild viral syndrome.  

In June 1987 the veteran injured his right thumb.  The right 
thumb x-ray showed that there were no fractures or 
dislocations.  The assessment was acute thumb injury.  The 
August 1987 bilateral knee radiology report was negative.  
The right hand x-ray was normal.  

In February 1988 the veteran injured his right little finger.  
The x-rays revealed oblique fracture of the right small 
finger.  The radiology report of the fifth digit of the right 
hand showed that there was a non-displaced spiral fracture 
involving the distal metadiaphysis of the mid phalanx of the 
fifth digit of the right hand.  The August 1988 radiology 
report revealed a benign bone island in the left knee.  The 
x-rays report was otherwise normal.  It was found that the 
veteran was not worldwide deployable.  The veteran was seen 
in the orthopedic clinic concerning follow-up and possible 
arthroscope of the left knee in November 1988.  

At the February 1990 VA examination the diagnoses were septum 
infiltration disease of the heart and recurrent arthralgia of 
both hands and knees.  X-rays of the knee joints were 
unremarkable bilaterally and no abnormality was seen on the 
hand x-ray.  

In October 1998 the VA outpatient treatment record assessment 
included allergy.  The veteran complained of shortness of 
breath in January 1999.  The assessment was rule out 
obstructive sleep apnea (sleep disorder).

There must be medical evidence showing a cause-and-effect 
relationship between those injuries in service and any 
current disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  As the 
veteran has not cooperated in providing this necessary 
medical nexus evidence to otherwise support his claim, 
service-connection is not warranted.  Even though the service 
medical records show that the veteran was seen for various 
respiratory problems, complaints and injuries of the index 
and middle fingers, and for complaints of left knee pain and 
ankle swelling, giving him the full benefit of the doubt, 
there still is no probative medical nexus evidence of record 
indicating that these in-service complaints and injuries 
eventually led to the later development of any disease or 
disability.  

Moreover, it is legitimately questionable whether the veteran 
even has any current residuals of the bruised right hand, 
left fifth digit metacarpophalangeal joint sprain, acute 
right thumb injury or the non-displaced spiral fracture 
involving the distal metadiaphysis of the mid phalanx of the 
fifth digit of the right hand.  See Degmetich v. Brown, 104 
F.3d 1328 (1997) (interpreting 38 U.S.C. § 1131 as requiring 
the existence of a present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in 
the absence of proof of present disability there can be no 
valid claim).  

Since the veteran is a layperson, he does not have the 
necessary medical expertise or training, to either diagnose 
any current index and middle fingers, bilateral knee, 
bilateral ankle or respiratory disability or to causally 
relate them to service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Thus, inasmuch as there is no medical nexus evidence of 
record to causally linking the in-service respiratory 
problems, complaints and injuries of the index and middle 
fingers or complaints of left knee pain and ankle swelling to 
any current disabilities service-connection is not warranted.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993); Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 171 
(1998); see also 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service-connection for a heart disorder, to include post-
exertional ventricular tachycardia is denied.  

Service-connection for a neck disorder is denied.  

Service-connection for residuals of a broken right elbow is 
denied.  

Service-connection for bilateral hearing loss is denied.  

Service-connection for weakness in the index and middle 
fingers is denied.  

Service-connection for a bilateral knee disorder is denied.  

Service-connection for a bilateral ankle disorder is denied.  

Service-connection for shortness of breath is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

